DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 02/12/2020. Claims 1-20 are presented in the case. Claims 1, 8, and 15 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Chinese Patent Application No. 201310658653.4, filed on December 6, 2013 is acknowledged.

Information Disclosure Statement
The information disclosure statement submitted on 02/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 6, 13 and 20 recite the limitation "the fifth location on the second desktop thumbnail". There are insufficient antecedent basis for these limitations in the claims.
Claims 7 and 14 recite the limitation "the sixth location on the second desktop thumbnail". There are insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention are directed to a computer program product claim, but appearing to be comprised of software alone without claiming associated computer hardware required for execution.  For example, claim 15 recited “A computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor, cause an apparatus to:”, which only the program with the instructions.  Thus claim 15 is directed to a computer program, i.e. software, which is directed to a non-statutory subject matter.
Claims 16-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
 “A computer program product comprising computer-executable instructions stored on a non-transitory computer-readable storage medium that, when executed by a processor, cause an apparatus to:”.

Claim Rejections - 35 USC § 103

 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over SHIMAZU et al. (hereinafter SHIMAZU), US 2012/0188275 A1, in view of Wasko, US 2011/0061010 A1, further in view of Tseng et al. (hereinafter Tseng), US 2014/0320418 A1.

Regarding independent claim 1, SHIMAZU teaches a method for sorting desktop objects (Abstract), comprising:
displaying a first desktop screen (Fig. 4A, P2; [0045] Examiner interprets the claimed desktop screen as the “screen group” P; [0053]) that comprises a first object at a first location of the first desktop screen (Fig. 4A, 500 “App 1”; [0045] Examiner interprets the claimed object as the icon 500; [0047] “A location definition table is stored 
displaying a second desktop screen (Fig. 4B, P5; [0053]) that comprises a second object at a second location of the second desktop screen (Fig. 4B, 500 “App 12” ; [0045] Examiner interprets the claimed object as the icon 500; [0047] “A location definition table is stored in memory 200. In the location definition table, the location of images displayed on display surface 11 c and the content shown by the image are associated. The image comprises text and pictures, such as icon 500 and buttons”);
collectively displaying a desktop screen set (Fig. 4A, R; [0045] Examiner interprets the claimed desktop screen set as the reduced image group), wherein the desktop screen set comprises a first desktop thumbnail corresponding to the first desktop screen (Fig. 4A, R2; [0058] “The reduced image R2 corresponds to the screen P2 (screen image P2)”) and a second desktop thumbnail corresponding to the second desktop screen (Fig. 4B, R5), wherein the first object is displayed as a first object thumbnail at a third location on the first desktop thumbnail (Fig. 4A, R2, icon 1; [0058] “The icons 500 of the screen P2 are also displayed on the reduced image R2”; [0059] “The reduced image group R displays, in each reduced image R1-R5, an icon 500 similar to the icon 500 displayed on each screen of the screen group P. Moreover, a location of the icon 500 on the reduced image group R corresponds to the location of the icon 500 on the screen group P”), and wherein the second object is displayed as a second object thumbnail at a fourth location on the second desktop thumbnail (Fig. 4A, R5, icon 12; [0058] “the reduced image group R comprises areas R1 to R5 (herein 
SHIMAZU does not explicitly disclose
receiving a first sequential tapping operation on the first object thumbnail and the second object thumbnail;
exchanging locations of the first object thumbnail and the second object thumbnail by displaying the first object thumbnail at the fourth location on the second desktop thumbnail and displaying the second object thumbnail at the third location on the first desktop thumbnail; and
exchanging locations of the first object and the second object by displaying the first object at the second location of the second desktop screen and displaying the second object at the first location of the first desktop screen.
However, in the same field of endeavor, Wasko teaches
receiving an interaction operation on the first object thumbnail and the second object thumbnail ([0043] describes permitting the user to interact with the application icons (i.e. object thumbnails) presented in the visual representation (i.e. desktop thumbnails));
exchanging locations of the first object thumbnail and the second object thumbnail by displaying the first object thumbnail at the fourth location on the second desktop thumbnail and displaying the second object thumbnail at the third location on describes the application icons (i.e. object thumbnails) can be exchanged positions across pages in the visual representation (i.e. desktop thumbnails); [0044] “The visual representation may be dynamically updated as the user interacts with the visual representation so the user may immediately see the application icons displayed on the visual representation”); and
exchanging locations of the first object and the second object by displaying the first object at the second location of the second desktop screen and displaying the second object at the first location of the first desktop screen ([0045]-[0046] describes the altered positions of the application icons (i.e. object thumbnails) in the visual representation (i.e. desktop thumbnails) are notified and the application icons on the page of the portable electronic device (i.e. desktop screen) are arranged in the same manner and/or position as they were altered on the visual representation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the management of the application programs as suggested in Wasko into SHIMAZU’s system because both of these systems are addressing the method of managing the movement of content between pages, and by incorporating the teaching of Wasko into SHIMAZU would improve the integrity of SHIMAZU's system by rearranging the positions of selected icons based on the user interaction in the reduced screen image and updating the screen image accordingly with the rearrangement.

However, in the same field of endeavor, Tseng teaches the interaction operation is a sequential tapping operation (Fig. 3, G1, G2; [0033] describes the image swapping method triggered by two touch points (i.e. a sequential tapping operation); [0036] “The contacts of the touch points can be short taps, long taps long taps-and-moves on the touch points”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of the image swapping method triggered by two touch points as suggested in Tseng into SHIMAZU and Wasko’s system because both of these systems are addressing the method of managing the movement of content between pages, and by incorporating the teaching of Tseng into SHIMAZU and Wasko would improve the integrity of SHIMAZU and Wasko's system by rearranging the positions of selected icons based on the tapping operation in the reduced screen image and updating the screen image accordingly with the rearrangement.

Regarding dependent claim 2, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Wasko teaches further comprising receiving a plurality of interaction operations, wherein each interaction operation is performed on one or more desktop thumbnails ([0043] “through manipulation of the application icons presented in the visual representation, the application icons for applications on the PED can be rearranged …  across multiple describes the application icons (i.e. object thumbnails) can be exchanged positions across pages in the visual representation (i.e. desktop thumbnails)).Tseng teaches the interaction operation is a sequential tapping operation (Fig. 4, G1, G2, G3; [0035] describes the image swapping method triggered by three touch points (i.e. a sequential tapping operation); [0036] “The contacts of the touch points can be short taps, long taps long taps-and-moves on the touch points”).

Regarding dependent claim 3, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 2 that is incorporated. Wasko teaches further comprising exchanging locations of object thumbnails based on the plurality of interaction operations ([0043] “through manipulation of the application icons presented in the visual representation, the application icons for applications on the PED can be rearranged … across multiple pages (display screens)” describes the application icons (i.e. object thumbnails) can be exchanged positions across pages in the visual representation (i.e. desktop thumbnails); [0044] “The visual representation may be dynamically updated as the user interacts with the visual representation so the user may immediately see the application icons displayed on the visual representation”). Tseng teaches the interaction operation is a sequential tapping operation (Fig. 4; [0035] describes the image swapping method triggered by three touch points (i.e. a sequential tapping operation); [0036] “The contacts of the touch points can be short taps, long taps long taps-and-moves on the touch points”).

 dependent claim 4, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Tseng teaches receiving a sequence of tapping operations on one or more locations on the screen (Figs. 4-5; G1, G2, G3; [0035]-[0036]);
grouping the sequence of tapping operations into at least one tapping operation pair using an odd-even matching rule ([0035]-[0036] Examiner interprets the touch points G1 and G2 as the claimed one tapping operation pair using an odd-even matching rule).
Wasko teaches locations on the screen are desktop thumbnails ([0043] describes permitting the user to interact with the application icons (i.e. object thumbnails) presented in the visual representation (i.e. desktop thumbnails)) and
exchanging a fifth position of a third object thumbnail with a sixth position of a fourth object thumbnail based on each tapping operation pair of the at least one tapping operation pair ([0043] “through manipulation of the application icons presented in the visual representation, the application icons for applications on the PED can be rearranged on a single page (display screen) or across multiple pages (display screens)” describes the application icons (i.e. object thumbnails) can be exchanged positions across pages in the visual representation (i.e. desktop thumbnails); [0044] “The visual representation may be dynamically updated as the user interacts with the visual representation so the user may immediately see the application icons displayed on the visual representation”).

 dependent claim 5, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
SHIMAZU teaches further comprising:
performing zoom-out processing on the first desktop screen (Fig. 3, P2), the first object on the first desktop screen (Fig. 3, 500, App 1), the second desktop screen (Fig. 3, P5), and the second object on the second desktop screen (Fig. 3, 500, App 12) according to a preset zoom ratio ([0053] “The screen group P comprises five screens P1 to P5. A size of each of the screens P1 to P5 can be almost the same within a display range of the display surface 11 c (FIG. 1A). If the size of the screen group P is larger than the display range of display surface 11 c, the CPU 100 displays one screen from among the screen group P on the display surface 11 c”; [0055] describes the image data of each screen are obtained and arranged on the display);
obtaining the first desktop thumbnail corresponding to the first desktop screen (Fig. 4A, R2; [0058] “The reduced image R2 corresponds to the screen P2 (screen image P2)”) and the second desktop thumbnail corresponding to the second desktop screen (Fig. 4B, R5); and
obtaining the first object thumbnail corresponding to the first object (Fig. 4A, R2, icon 1; [0058] “The icons 500 of the screen P2 are also displayed on the reduced image R2”; [0059] “The reduced image group R displays, in each reduced image R1-R5, an icon 500 similar to the icon 500 displayed on each screen of the screen group P. Moreover, a location of the icon 500 on the reduced image group R corresponds to the location of the icon 500 on the screen group P”) and the second object thumbnail corresponding to the second object (Fig. 4A, R5, icon 12; [0058] “the reduced image 

Regarding dependent claim 6, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
SHIMAZU teaches further comprising:
receiving a second sequential tapping operation on the first object thumbnail and a first blank area at a fifth location of the second desktop screen (Fig. 9A; [0098]-[0099] describes the icon 500 of App 9 of P2 is moved by the user touch; [0101] describes the icon 500 of App 9 of P2 is moved by the user touch to a location in the screen P4); and
displaying the first object thumbnail at the fifth location on the second desktop thumbnail (Fig. 10B; [0108] describes the icon 500 of the App 9 is displayed at a location on the screen P4 and the reduced image group R is synthesized).

Regarding dependent claim 7, the combination of SHIMAZU, Wasko and Tseng teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
SHIMAZU teaches further comprising:
receiving a third sequential tapping operation on a second blank area at a sixth location of the second desktop screen and the first object thumbnail (Fig. 9A; [0098]-describes the icon 500 of App 9 of P2 is moved by the user touch; [0101] describes the icon 500 of App 9 of P2 is moved by the user touch to a location in the screen P4); and
displaying the first object thumbnail at the sixth location on the second desktop thumbnail (Fig. 10B; [0108] describes the icon 500 of the App 9 is displayed at a location on the screen P4 and the reduced image group R is synthesized).

Regarding independent claim 8, it is an apparatus claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. SHIMAZU further teaches an apparatus (Fig. 2, 1; [0036]), comprising:
a processor (Fig. 2, 100; [0036]); and
a memory coupled to the processor (Fig. 2, 200; [0036]) and configured to store programming instructions that, when executed by the processor, cause the apparatus to perform the method of claim 1 ([0045]).

Regarding dependent claim 9, it is an apparatus claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is an apparatus claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is an apparatus claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, it is an apparatus claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is an apparatus claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding dependent claim 14, it is an apparatus claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Regarding independent claim 15, it is a computer program product claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. SHIMAZU further teaches a computer program product comprising computer-executable instructions for storage on a non-transitory computer-readable storage medium that, when executed by a processor (Fig. 2, 100; [0036]), cause an apparatus to perform the method of claim 1 ([0045]; [0067]; [0081]; [0096]; [0122]).

Regarding dependent claim 16, it is a computer program product claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

dependent claim 17, it is a computer program product claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 18, it is a computer program product claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a computer program product that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 20, it is a computer program product that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Sirpal et al. (US 2020/0064975 A1) teaches swapping position of images based on a gesture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER TO can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY P HOANG/           Examiner, Art Unit 2143                                                                                                                                                                                             
/JENNIFER N TO/           Supervisory Patent Examiner, Art Unit 2143